Citation Nr: 9918266	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-14 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated at 40 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1980 to 
August 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted the veteran 
a 40 percent rating for his service-connected lumbosacral 
strain.  The veteran provided testimony before the 
undersigned Traveling Member of the Board sitting at the RO 
in May 1996.  The Board remanded the veteran's appeal in 
October 1996 for further evidentiary development.


REMAND

The Board finds that the veteran's claim for an increased 
rating for lumbosacral strain is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  Where, as here, ". . . the claimant 
satisfies the initial burden of setting forth a well-grounded 
claim, the VA is statutorily required to assist the claimant 
in developing the facts pertinent to that claim."  
38 U.S.C.A. § 5107(a) (West 1996); 38 C.F.R. §§ 3.103, 3.159 
(1998); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  That 
duty includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 
5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 
(1993); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. 
§ 3.326 (1998).

When an incarcerated veteran files a well-grounded claim, as 
here, assistance developing his claim must be tailored to the 
unique and peculiar circumstances of his incarceration.  In 
other words, special care must be taken in those cases where 
a veteran is unable, due to incarceration, to report to a VA 
examination.  See Bolton v. Brown, 8 Vet. App. 185 (1995); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Moreover, the 
Court has indicated that VA's duty to assist extends, if 
necessary, to having the incarcerated veteran either examined 
by a fee-basis physician or requiring a VA physician to 
examine him.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
Furthermore, where the RO is unable to arrange an examination 
for an incarcerated veteran, it must memorialize its efforts 
to do so.  Id.  Specifically, the Court in Bolton stated:

. . . where the Secretary has determined 
that the veteran is not available to 
participate in a VA examination under 
regular conditions, and in keeping with 
the "caution" of Wood, supra, a remand 
is required to provide the Secretary with 
another opportunity to fulfill his 
statutory duty to assist this appellant 
in developing the facts of his claim.  
See 38 U.S.C. § 5107(a); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (1994).  Bolton at 191.

The Board notes that its October 1996 remand directed the RO 
to provide the veteran with ". . . VA orthopedic and 
neurological examinations, in order to assess all disabling 
symptoms and features of his service-connected low back 
disorder, currently characterized as lumbosacral strain."  A 
review of the record on appeal shows that the RO, in an 
attempt to satisfy the Board's October 1996 directions, 
scheduled the veteran for VA examinations on three occasions 
- August 1997, January 1998, and December 1998.  However, the 
veteran failed to report for any of the foregoing 
examinations.

Interestingly, after the veteran failed to report for his 
August 1997 examination, he and his representative wrote the 
RO in October 1997 and notified it that the veteran was 
incarcerated.  Specifically, it was reported that the veteran 
began a period of incarceration in March 1997 and he expected 
to be released in December 1997.  Next, after the veteran 
failed to report for his January 1998 examination, he wrote 
the RO in September 1998 and notified it that he did not 
report for the scheduled examination because he could not 
financially afford to do so.  The veteran also notified the 
RO that he hoped to be able to financially afford to attend a 
VA examination by the end of 1999.  Subsequently, after the 
veteran failed to report for his December 1998 examination, 
the North Carolina Department of Corrections wrote the RO in 
February 1999.  In its correspondence it notified that RO 
that the veteran had been convicted in November 1998, was 
incarcerated at the Pasquotank Correctional Institution 
beginning in December 1998, and had a projected release date 
in March 2008.

Accordingly, the veteran's appeal was returned to the Board 
without his having undergone a VA examination.  Additionally, 
the record on appeal is devoid of evidence that the RO 
contacted the Pasquotank Correctional Institution to obtain 
copies of the veteran's medical treatment records, if any. 

The Board recognizes that the RO went to extraordinary 
lengths to try to schedule the veteran for a VA examination 
in order to comply with the Board's October 1996 remand 
directions.  Regretfully, given the Court's language in 
Bolton, supra, and Stegall v. West, 11 Vet. App. 268 (1998) 
(a remand confers upon the claimant the right to compliance 
with the remand order), the Board finds the veteran's claim 
must be remanded once again in order to comply with VA's duty 
to assist.  On remand, the RO must contact the Pasquotank 
Correctional Institution (via mail or telephone) to make 
arrangements to have the veteran examined, if possible, and 
to obtain copies of the veteran's medical records, if any.  
See Bolton, supra; Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  The RO 
must document all efforts expended to schedule the requested 
examination and obtain the foregoing medical records.  
Bolton, 8  Vet. App. at 191.

Furthermore, as the Board noted in the October 1996 remand, 
when evaluating an increased rating claim for lumbosacral 
strain, the examination provided must evaluate the veteran's 
debility on the basis of limitation of motion with 
consideration given to the degree of functional loss caused 
by his symptoms such as pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain, weakness, 
etc.).

When last examined by VA, in May 1993, the veteran's 
complaints of low back pain were noted, and clinical findings 
relative to his lumbar spine were made, but no attempt was 
made to quantify the veteran's pain, as required by DeLuca.  
Additionally, no opinion was provided as to which of the 
adverse symptoms reported at this examination were due to his 
service-connected lumbosacral strain as opposed to the 
numerous post-service back injuries that are seen in the 
record on appeal.  Moreover, this information cannot be found 
in either the Social Security Administration (SSA) records or 
VA treatment records subsequently obtained by the RO.

Consequently, the medical evidence of record neither 
satisfies the Court's mandate in DeLuca nor allows the Board 
to rate the veteran's service-connected disability without 
possibly taking into account adverse symptomatology from 
nonservice-connected injuries.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should obtain and associate 
with the record on appeal copies of the 
veteran's medical treatment records on 
file with the Pasquotank Correctional 
Institution, if any.

2.  The RO should contact the Pasquotank 
Correctional Institution in order to make 
arrangements (via mail or telephone) for 
the veteran to undergo orthopedic and 
neurological evaluations by either a VA 
physician[s] or one employed by the 
correctional facility.  Bolton, supra.  
It is imperative that the RO document all 
efforts employed to obtain examination[s] 
of the veteran, as per Bolton, 
8 Vet. App. at 191.

3.  In the event that such examination 
can be arranged, the examining 
physician(s) should be provided guidance 
by the RO with regard to thoroughness of 
the examinations as it relates to the 
pertinent rating criteria.

4.  Under all circumstances copies of 
this remand, all relevant Diagnostic 
Codes, and the claim folder should be 
provided the examiner[s] for review prior 
to the examination[s].  Additionally, the 
examiner[s] should be asked to provide 
findings that take into account all 
functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45 (1998), including 
pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
In this regard it is necessary, in view 
of the evidence reflecting a number of 
post-service back injuries, for the 
examiner[s] to distinguish, to the extent 
possible, between the service-connected 
lumbosacral strain and any post-service 
impairment caused by such injuries.  Such 
examination[s] should also include a full 
and adequate description of all 
lumbosacral spine symptoms, an opinion as 
to the presence or absence of ankylosis, 
an opinion as to the presence or absence 
of adverse neurological findings and, if 
necessary, x-ray studies.  The 
examiner[s] should also be requested to: 
(1) provide range of motion studies for 
the lumbosacral spine; (2) express an 
opinion as to whether pain could 
significantly limit the functional 
ability of the lumbosacral spine during 
flare-ups, or when the lumbosacral spine 
is used repeatedly over a period of time, 
and express these determinations in terms 
of the additional loss of range of motion 
due to pain on use or during flare-ups; 
(3) determine whether, as a result of the 
service-connected lumbosacral strain, the 
veteran exhibits any weakened movement, 
excess fatigability, or incoordination, 
and express these determinations in terms 
of the additional loss of range of motion 
due to any weakened movement, excess 
fatigability or incoordination.  See 
DeLuca, supra.  If it is not feasible to 
provide any of the foregoing opinions the 
examiner[s] should so state, and explain 
why.  If the examination findings 
represent maximum disability, the 
examiner[s] should state this. 

5.  The RO should undertake any 
additional development suggested by the 
examiner[s] findings and opinions, or 
lack thereof.  Thereafter, the claim 
should again be considered.  If the 
benefit sought is denied, a supplemental 
statement of the case should be issued.

The veteran and his representative should be given an 
opportunity to respond to the supplemental statement of the 
case.  On remand the appellant is free to submit additional 
evidence and argument on the questions at issue to the Board.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  Thereafter, 
the claim file should be returned to this Board for further 
appellate review.  No action is required of the veteran until 
he receives further notice.  The purpose of this remand is to 
procure clarifying data and to comply with governing 
adjudicative procedures.  See Stegall, supra.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


